DETAILED ACTION
The following is a non-final office action in response to applicant’s remarks/arguments filed on 10/11/2021 for response of the office action mailed on 04/12/2021.  Claims 16-20 (Group II) were withdrawn based on the response from the applicant on 09/01/2020. Independent claims 1 and 8 from Group I are amended. No claims are either added or cancelled. Therefore, claims 1-15 (Group I) are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8  are objected to because of the following informalities: 
 	 Claim 1 in line 5, "the first node” should be replaced  by “the first edge node”.
	 Claim 1 in line 6, the second node” should be replaced  by “the second edge node”.
	 Claim 8 in line 5, "the first node” should be replaced  by “the first edge node”.
	 Claim 8 in line 7, the second node” should be replaced  by “the second edge node”.


Continued Examination Under 37 CFR 1.114 (2nd RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2020/0136978) Li hereinafter, in view of Okanohara et al.  (2016/0217388), Okanohara hereinafter.
Re. claim 1,  Li teaches a method of distributed edge computing (Fig.1-7 &Abstract - Systems and methods … provide a multi-access edge computing (MEC) prediction service, See ¶0054), comprising: configuring application instances on edge nodes of an overlay network in advance of demand (Fig.1-4 & Abstract - A network device in a MEC network receives a predicted MEC route for an end device executing an application instance.  The predicted MEC route identifies a projected time when the end device will connect to the network device for services and a service requirement for the application instance.  The network device reserves resources to service the application instance at the projected time, based on the predicted MEC route. Fig.1-4 & ¶0031 - When an end device (e.g., end device 180) requests the MEC prediction service for an application, the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information…… the MEC prediction service, through machine learning or artificial intelligence techniques, may determine an end device user's habits and identify a familiar or often traveled route at a particular time of day or day of the week.  In these ways, the MEC prediction service may predict the end device's future route of travel without prior route information); associating a client to a first of the application instances; responsive to movement of the client, associating the client to a second of the application instances via a compute hand-off (Fig.1-6 & ¶0034 - MEC cluster 135-1 may send a predicted route request 306 to its neighboring MEC(s) 135 that are in predicted route 210 (e.g., MEC 135-2).  Predicted route request 306 may include…. required for the application being executed on end device 180,… The neighboring MEC(s) 135-2 may receive predicted route request 306 and send a next hop prediction 308 to its neighbor(s) (e.g., MEC 135-4) that are along predicted path 210. ¶0051 - When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135. ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135. ); and maintaining data consistency with respect to interactivity among the client and the first and second application instances (Fig.1-4 & ¶0034 - In response to predicted route request 306, MEC 135-2 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-2.  Similarly, MEC 135-4 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-4. Fig.5 & ¶0060 - Timing monitor 535 may monitor prediction lifetimes for MEC cluster 135. …. if an update for a predicted MEC route is not provided to a distant hop within a certain time-out interval, timing monitor 535 may signal resource scheduler 530 to release reserved resources for a particular application/end device 180. Fig.7 &¶0071 - MEC cluster 135-2 may reserve resources for the predicted arrival time of end device 180 to service the application. ¶0072 - Process 700 may further include determining if the prediction from the predicted MEC route times out (block 725). …. predicted MEC route information may indicate a validity window for each hop). 
Yet, Li does not expressly teach wherein demand is determined by collaborative machine learning wherein at least first and second edge nodes have associated therewith local machine learning models that are distinct from one another, and wherein at least the first node adjusts its local machine learning model via transfer learning based on the local machine learning model received from the second node;
However, in the analogous art, Okanohara explicitly discloses wherein demand is determined by collaborative machine learning wherein at least first and second edge nodes have associated therewith local machine learning models that are distinct from one another (Fig. 1-7 & ¶0013 - edge device 100 may be a video camera. In another example embodiment, the edge device 100 may be a shopping cart. The edge device 100 is a device that is capable of performing communication with other devices, performing data collection, and performing machine learning……  edge device 100 may include… a machine learning module 108, a group determination module 110…. Fig. 1-7 & ¶0014 - The communication module 102 is configured to communicate with other devices including other edge devices 100 of a different type (e.g., a video camera and a shopping cart). Fig. 1-7 & ¶0016 – machine learning module 108 receives the collected data as inputs and executes the machine learning model using the collected data to make a prediction …a machine learning module 108 may include several machine learning models, where each machine learning model may be specific to a subset or category.. in which case two, four, eight, or sixteen different models for a single predefined task may be selected from, depending on the situation and the number of variables used to specify a machine learning model. Fig. 1-7 & ¶0018 - A group determination module 110 determines which edge devices 100 will form a group that will participate in an analysis of the machine learning models 206 on the edge devices 100 that are members of the group. Fig. 1-7 & ¶0024 - an edge device 100 may use a machine learning model 206 to analyze image data to make a prediction….where an edge device 308 is a shopping cart, the model 206 executed by the shopping cart may relate to the predefined task of suggesting an item to a consumer. Fig. 1-7 & ¶0027 –  a leader 302a requests local models 206 from edge devices 100 and mixes received local models 206…. …The leader 302a may determine which models 206 are capable of being mixed, and also determine whether it is appropriate to mix the models 206 that are capable of being mixed) , and wherein at least the first node adjusts its local machine learning model via transfer learning based on the local machine learning model received from the second node; (Fig. 1-7 & ¶0024 - an edge device 100 simultaneously executes more than one machine learning model 206…….use different data collected from different data collection devices 104… ..Fig. 1-7 & ¶0025 - edge devices 100 may send periodic ping messages seeking connections with various different types of edge devices 302, 304, 306, 308 within range……The execution of machine learning models 206 and the communication between heterogeneous edge devices 100 may occur simultaneously, such that the edge devices 100 may maintain communication with known edge devices 100…while continually executing a machine learning model 206 on an incoming stream of data collected by the data collection device 104. Fig. 1-7& ¶0026 - Members of the group 300 may be involved in distributed machine learning within the heterogeneous group 300, and the leader edge device 302a (e.g., a video camera) may lead the distributed machine learning of the group 300. … the leader edge device 302a may determine a structure for periodically communicating with the group 300 in order to determine whether models 206 of different edge devices (e.g., 302a and 302b) should be mixed. Fig. 1-7 & ¶0027 - a leader 302a requests local models 206 from edge devices 100 and mixes received local models 206. In an example embodiment, the leader 302a which is a video camera mixes two local models 206 from two shopping carts to generate a mixed model 206 relating to suggesting an item to a consumer. Fig. 1-7 & ¶0028 - leader 302a sends a mixed model 206 to edge devices 100 to update local models 206. The mixed model 206 may then be implemented by edge devices 100 in the group 300 (block 412). For example, an edge device 100 replaces its local model 206 with the mixed model 206. In an example embodiment, shopping carts each replace a local model 206 for suggesting an item to a consumer with a mixed model 206 that is received from the leader 302a).
 


Re. claim 2,  Li and Okanohara  teach claim 1. 
Li further teaches wherein the overlay network is a content delivery network. (Fig.1-4 & ¶0081 - Content Delivery Network (CDN): As a vehicle (e.g., car, train, etc.) moves through a network environment, users consume streaming video contents served by edge CDN servers.  Knowing where the vehicle will be traveling will allow the content to be transferred to the local CDN servers (e.g., MEC clusters 135) before it is needed).
Re. claim 3, Li and Okanohara teach claim 1. 
Li further teaches wherein  at least one of the application instances is latency-sensitive. (Fig.5 & ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135. Fig.6 & ¶0065 - The service requirements may include, for example, the unique application instance identifier, a service type, maximum latency, jitter, state requirements, QoS requirements, etc., for the application.)

Re. claim 4,  Li and Okanohara teach   claim 1. 
Li further teaches wherein the client is a mobile device. (Fig.1-6 & ¶0028 - End device 180 includes a device that has computational and wireless communication capabilities.  End device 180 may be implemented as a mobile device).

Re. claim 5,  Li and Okanohara teach  claim 4. 
Li further teaches wherein the mobile device is roaming in a radio access network coupled to the overlay network. (Fig.1 &¶0020 - access network 105 may be implemented to include an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) of a Long Term Evolution (LTE) network, an LTE-Advanced (LTE-A) network, an LTE-A Pro network, and/or a next generation (NG) RAN. ¶0029 – As shown in FIG. 2, network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110. See ¶0081).



Re. claim 6,  Li and Okanohara teach claim 1. 
Li further teaches wherein an edge node of the overlay network provides a mobile edge computing (MEC) function. (Abstract - Systems and methods described herein provide a multi-access edge computing (MEC) prediction service.  A network device in a MEC network receives a predicted MEC route for an end device executing an application instance. ¶0029 – As shown in FIG. 2, network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110.)

Re. claim 7,  Li and Okanohara teach claim 1. 
Li further teaches wherein the application instances are pre-positioned on edge nodes where demand is anticipated based on historical data.(Fig. 1-6 & ¶0031 - When an end device (e.g., end device 180) requests the MEC prediction service for an application, the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information.  The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern,…. the MEC prediction service may determine that an end device is traveling on a specific road or highway.  The MEC prediction service may then determine that there is no deviating from the road or highway for a given distance, thereby being able to predict the future path of the end device without specific directions.  Similarly, the MEC prediction service, through machine learning or artificial intelligence techniques, may determine an end device user's habits and identify a familiar or often traveled route at a particular time of day or day of the week.  In these ways, the MEC prediction service may predict the end device's future route of travel without prior route information. ¶0033 - Prediction orchestrator 140 executing on MEC cluster 135-1 may calculate 304 predicted route 210 for end device 180 based on travel plan 302 and the physical location of cells/MECs 135.  I.., predicted route 210 may include a full beginning-to-end route. ¶0082 - anticipating where and when the vehicle will be will allow the MEC network to allocate computing resources and have the application available on the MEC cluster.  In some cases, if computing resource demand is high for a particular MEC cluster, the MEC network may try to free up resources).

Re. claim 8, Lee teaches a method of distributed edge computing (Fig.1-7 &Abstract - Systems and methods … provide a multi-access edge computing (MEC) prediction service, See ¶0054), comprising: pre-positioning application instances on edge nodes of an overlay network in advance of anticipated demand, (Fig.1-3  & ¶0012 - …new networks is the use of Multi-access Edge Computing (MEC) servers.  These edge servers allow high network computing loads to be transferred onto the edge servers.  Depending on the location of the edge servers relative to the point of attachment (e.g., a wireless station for an end device), MEC servers may provide various services and applications to end devices with minimal latency.  …lower latencies are achieved when MEC servers are positioned with shorter distances to a network edge. Fig.1-4 & ¶0031 - When an end device (e.g., end device 180) requests the MEC prediction service for an application, the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information…… the MEC prediction service, through machine learning or artificial intelligence techniques, may determine an end device user's habits and identify a familiar or often traveled route at a particular time of day or day of the week.  In these ways, the MEC prediction service may predict the end device's future route of travel without prior route information. Also, see abstract); associating clients to the application instances; and using the application instances for distributed computing on the edge nodes (Fig.1-4 & ¶0019 - Environment 100 includes communication links between the networks, between the network devices, and between end devices 180 (a plurality of end devices / client(s)) and the network devices.¶0034 - MEC cluster 135-1 may send a predicted route request 306 to its neighboring MEC(s) 135 that are in predicted route 210 (e.g., MEC 135-2).  Predicted route request 306 may include…. required for the application being executed on end device 180,… The neighboring MEC(s) 135-2 may receive predicted route request 306 and send a next hop prediction 308 to its neighbor(s) (e.g., MEC 135-4) that are along predicted path 210. ¶0056 -  When prediction orchestrator 140 is a distributed system, route distributor 520 may send the predicted route request to neighboring hops that are in the predicted MEC route, and the neighboring hops will also send the predicted MEC route to subsequent neighboring hops. ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135).
Yet, Li does not expressly teach wherein demand is determined by collaborative machine learning wherein at least first and second edge nodes have associated therewith local machine learning models that are distinct from one another, and wherein at least the first node adjusts its local machine learning model via transfer learning based on the local machine learning model received from the second node;
However, in the analogous art, Okanohara explicitly discloses wherein demand is determined by collaborative machine learning wherein at least first and second edge nodes have associated therewith local machine learning models that are distinct from one another (Fig. 1-7 & ¶0013 - edge device 100 may be a video camera. In another example embodiment, the edge device 100 may be a shopping cart. The edge device 100 is a device that is capable of performing communication with other devices, performing data collection, and performing machine learning……  edge device 100 may include… a machine learning module 108, a group determination module 110…. Fig. 1-7 & ¶0014 - The communication module 102 is configured to communicate with other devices including other edge devices 100 of a different type (e.g., a video camera and a shopping cart). Fig. 1-7 & ¶0016 – machine learning module 108 receives the collected data as inputs and executes the machine learning model using the collected data to make a prediction …a machine learning module 108 may include several machine learning models, where each machine learning model may be specific to a subset or category.. in which case two, four, eight, or sixteen different models for a single predefined task may be selected from, depending on the situation and the number of variables used to specify a machine learning model. Fig. 1-7 & ¶0018 - A group determination module 110 determines which edge devices 100 will form a group that will participate in an analysis of the machine learning models 206 on the edge devices 100 that are members of the group. Fig. 1-7 & ¶0024 - an edge device 100 may use a machine learning model 206 to analyze image data to make a prediction….where an edge device 308 is a shopping cart, the model 206 executed by the shopping cart may relate to the predefined task of suggesting an item to a consumer. Fig. 1-7 & ¶0027 –  a leader 302a requests local models 206 from edge devices 100 and mixes received local models 206…. …The leader 302a may determine which models 206 are capable of being mixed, and also determine whether it is appropriate to mix the models 206 that are capable of being mixed), and wherein at least the first node adjusts its local machine learning model via transfer learning based on the local machine learning model received from the second node; (Fig. 1-7 & ¶0024 - an edge device 100 simultaneously executes more than one machine learning model 206…….use different data collected from different data collection devices 104… ..Fig. 1-7 & ¶0025 - edge devices 100 may send periodic ping messages seeking connections with various different types of edge devices 302, 304, 306, 308 within range……The execution of machine learning models 206 and the communication between heterogeneous edge devices 100 may occur simultaneously, such that the edge devices 100 may maintain communication with known edge devices 100…while continually executing a machine learning model 206 on an incoming stream of data collected by the data collection device 104. Fig. 1-7 & ¶0026 - Members of the group 300 may be involved in distributed machine learning within the heterogeneous group 300, and the leader edge device 302a (e.g., a video camera) may lead the distributed machine learning of the group 300. … the leader edge device 302a may determine a structure for periodically communicating with the group 300 in order to determine whether models 206 of different edge devices (e.g., 302a and 302b) should be mixed. Fig. 1-7 & ¶0027 - a leader 302a requests local models 206 from edge devices 100 and mixes received local models 206. In an example embodiment, the leader 302a which is a video camera mixes two local models 206 from two shopping carts to generate a mixed model 206 relating to suggesting an item to a consumer. Fig. 1-7 & ¶0028 - leader 302a sends a mixed model 206 to edge devices 100 to update local models 206. The mixed model 206 may then be implemented by edge devices 100 in the group 300 (block 412). For example, an edge device 100 replaces its local model 206 with the mixed model 206. In an example embodiment, shopping carts each replace a local model 206 for suggesting an item to a consumer with a mixed model 206 that is received from the leader 302a).
 


Re. claim 9,  Li and Okanohara teach claim 8. 
Li further teaches wherein the clients are Internet-of-Things computing devices. (Fig.1-4 & ¶0019 - Environment 100 includes communication links between the networks, between the network devices, and between end devices 180 (a plurality of end devices / client(s)) and the network devices. ¶0028 - end device 180 may be implemented as a Mobile Broadband device, a smartphone, a computer, a tablet, a netbook, a wearable device, a vehicle support system, a game system, a drone, or some other type of wireless device. ..end device 180 may be configured to execute various types of software …¶0026 - end device application/service network may provide various applications …. Internet of Things (IoTs) (e.g., smart wearables, sensors, mobile video surveillance, etc.)).

Re. claim 10,  Li and Okanohara teach claim 8. 
Li further teaches wherein the clients are mobile devices. (Fig.1-4 & ¶0019 - Environment 100 includes communication links between the networks, between the network devices, and between end devices 180 (a plurality of end devices / client(s)) and the network devices. ¶0028 - End device 180 includes a device that has computational and wireless communication capabilities.  End device 180 may be implemented as a mobile device.)

Re. claim 11,  Li and Okanohara teach claim 8. 
Li further teaches wherein at least one of the clients is a mobile device,  and wherein the mobile device is associated with at least first and second application instances via a compute hand-off. (Fig.1-6 & ¶0034 - MEC cluster 135-1 may send a predicted route request 306 to its neighboring MEC(s) 135 that are in predicted route 210 (e.g., MEC 135-2).  Predicted route request 306 may include…. required for the application being executed on end device 180,… The neighboring MEC(s) 135-2 may receive predicted route request 306 and send a next hop prediction 308 to its neighbor(s) (e.g., MEC 135-4) that are along predicted path 210. ¶0051 - When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135. ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135.).


Re. claim 12,  Li and Okanohara teach claim 11. 
Li further teaches wherein a state associated with the mobile device is maintained consistent across the compute hand-off. (Fig.1-4 & ¶0034 - In response to predicted route request 306, MEC 135-2 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-2.  Similarly, MEC 135-4 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-4. ¶0051 - When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135. ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135. Fig.5 & ¶0060 - Timing monitor 535 may monitor prediction lifetimes for MEC cluster 135. …. if an update for a predicted MEC route is not provided to a distant hop within a certain time-out interval, timing monitor 535 may signal resource scheduler 530 to release reserved resources for a particular application/end device 180. Fig.7 &¶0071 - MEC cluster 135-2 may reserve resources for the predicted arrival time of end device 180 to service the application. ¶0072 - Process 700 may further include determining if the prediction from the predicted MEC route times out (block 725). …. predicted MEC route information may indicate a validity window for each hop.)

Re. claim 13, Li and Okanohara teach claim 8. 
Li further teaches wherein an edge node provides a mobile edge computing (MEC) function. (Abstract - Systems and methods described herein provide a multi-access edge computing (MEC) prediction service.  A network device in a MEC network receives a predicted MEC route for an end device executing an application instance. ¶0029 – As shown in FIG. 2, network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110.)
Re. claim 14, Li and Okanohara teach claim 8. 
Li further teaches wherein at least one of the application instances provides a latency-sensitive function. (Fig.5 & ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135. Fig.6 & ¶0065 - The service requirements may include, for example, the unique application instance identifier, a service type, maximum latency, jitter, state requirements, QoS requirements, etc., for the application.)

Re. claim 15, Li and Okanohara teach claim 8. 
Li further teaches wherein the overlay network is a content delivery network (CDN). (Fig.1-4 & ¶0081 - Content Delivery Network (CDN): As a vehicle (e.g., car, train, etc.) moves through a network environment, users consume streaming video contents served by edge CDN servers.  Knowing where the vehicle will be traveling will allow the content to be transferred to the local CDN servers (e.g., MEC clusters 135) before it is needed).

Response to Arguments

Applicant's arguments filed  on 10/11/2021 have been fully considered but they are not persuasive.  

Regarding remarks in pages 1-2 for independent claims 1 and 8, applicant argues that Li fails to teach the newly amended claim limitations in the independent claims, such as, “wherein demand is determined by collaborative machine learning wherein at least first and second edge nodes have associated therewith local machine learning models that are distinct from one another, and wherein at least the first node adjusts its local machine learning model via transfer learning based on the local machine learning model received from the second node“. Examiner agrees, however, in the analogous art, Okanohara (a new reference [Wingdings font/0xF3]  2016/0217388) discloses those limitations as mentioned in ¶0103 rejection supra.

For these reasons, it is maintained that independent claim 1 and 8 are unpatentable over Li, in view of Okanohara   (a new reference [Wingdings font/0xF3]  2016/0217388).

As all other dependent claims depend either directly or indirectly from the independent claim 1 and 8,  similar rationale also applies to all respective dependent claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467